[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                            JUNE 27 2000
                                                                         THOMAS K. KAHN
                                        No. 98-4374                           CLERK



                            D. C. Docket No. 96-534-CR-SM

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
       versus

BLADIMIR DEVILA, AVERY LIGHTBORNE,
JURGEN PRECIADO, RAULDINO RIVERA,
CESAR VALLECILLA-ORBIO,

                                                           Defendants-Appellants.



                     Appeals from the United States District Court
                         for the Southern District of Florida


                                      (June 27, 2000)

Before COX, HILL and MESKILL*, Circuit Judges.


_______________________
*Honorable Thomas J. Meskill, U.S. Circuit Judge for the Second Circuit, sitting by designation.

PER CURIAM:
         In 1996, defendants/appellants Jurgen Preciado, Bladimir Devila, Rauldino

Rivera, Cesar Vallecilla-Orobio and Avery Lightborne were indicted by a federal

grand jury in Miami, Florida with conspiracy to possess with intent to distribute

marijuana, while crewmembers on board the vessel “Marbella II”, a vessel subject to

the jurisdiction of the United States, in violation of 46 U.S.C. App. §§ (a), (j), and (g)

(Count I); and possession with intent to distribute marijuana, in violation of 46 U.S.C.

App. §§ (a) and (g), and 18 U.S.C. § 2 (Count II).

         After a ten-day jury trial in 1997, the jury returned guilty verdicts against all

five defendants/appellants on both counts charged. Defendant/appellant Rivera filed

post-trial motions for judgment of acquittal (Fed. R. Crim. Proc. 29), new trial (Fed.

R. Crim. Proc. 33) and arrest of judgment (Fed. R. Crim. Proc. 34) on the basis that

the government failed to prove beyond a reasonable doubt that the United States had

jurisdiction over the vessel at issue, Marbella II.1

         In a thoughtful, well-reasoned, twenty-four (24) page opinion dated January 13,

1998, the district court denied all post-trial motions.                  Final judgments and




     1
      Defendant/appellant Rivera’s motion was adopted by defendants/appellants Lightborne,
Vallecilla-Orobio and Preciado in three separate orders. Defendant/appellant Devila filed a separate
motion for judgment of acquittal and a separate motion for new trial. In his motion for judgment
of acquittal, defendant/appellant Devila stated that he also wished to adopt defendant/appellant
Rivera’s motion.

                                                 2
commitment orders were entered one month later. The defendants/appellants appeal

from these final orders.

       The only issue raised upon appeal that merits discussion is the same issue

addressed in defendants’/appellants’ post-trial motions, which is, whether the

government failed to prove beyond a reasonable doubt that the United States had

jurisdiction over the vessel Marbella II.2 For the reasons stated in Sections I and II of

the district court order of January 13, 1998, by the Honorable Stanley Marcus, then

district judge, denying defendants’/appellants’ post-trial motions, which sections are

attached hereto as an appendix, the defendants’/appellants’ final judgments of

conviction and commitment orders are AFFIRMED.

       AFFIRMED.




  2
    All remaining issues raised are devoid of merit and affirmed without opinion. See 11th Cir. R.
36-1.

                                                3